On March 6,1997, the previous sentence dated the 7th day of April, 1994, was duly revoked and the defendant was resentenced for the crime of Theft (Felony). Wherefore, it is ordered, adjudged and decreed that the said Lisa Ikard be committed to the Department of Corrections and Human Services pursuant to Section 46-18-201(e), Montana Code Annotated to be placed in an appropriate community based program, facility or a State Correctional Institution, for custody, care and treatment for the term of Five (5) years to run concurrently with the sentence received in criminal cause number DC 92-257. In all other respects, the previous Orders, conditions and reasons of this Court entered on the 7th day of April, 1994, shall remain unchanged and are reimposed and shall continue as if set forth herein. It is the finding of this Court pursuant to 46-18-201(4), Montana Code Annotated, the Court shall reject the elapsed time as credit against the sentence for reasons as stated in the March 6,1997judgment.
On September 12,1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 12th day of September, 1997.
Acting Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips
Judge Baugh abstained from the decision making process in this hearing.
The Sentence Review Board wishes to thank Lisa Ikard for representing herself in this matter.